DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed 1/26/2021 has been received and entered into the case. Claims 1, 3, 8, 9, 11, 17-33 are pending. Claims 17-29 are withdrawn. Claims 1, 3, 8, 9, 11, 30-33 have been considered on the merits.  All arguments and amendments have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 8, 9, 30-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 13-19 of copending Application No. 15729691 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed inventions are drawn to a biological indicator comprising a carrier and a spore deposit 3 to about 1x106 cfu/microliter, a volume range of 10-50 microliters and spores of Bacillus or Clostridia genera. It is noted that claim 1 of the instant invention claims the remainder of the area of the spores are in a stacked configuration; however the claims of ‘691 contain comprising language and would not exclude the remainder being in stacked configuration. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant wishes to hold the above ODP rejection in abeyance until allowable subject matter is indicated. 

Claims 1, 8, 11, 30-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 15, 16, 17, 29 of US8043845 in view of Raguse et al. (Applied Env. Micro., 2016, IDS) and Franciskovich (US8071362, US8043845, US8173389 and US8372624, US8895239, US8283133); and Claims 1, 8, 11, 30-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6,15, 16, 17, 26, 29 of US8283133 in view of Raguse et al. (Applied Env. Micro., 2016, IDS) and Franciskovich (US8071362, US8043845, US8173389 and US8372624, US8895239, US8283133).

The inventions are drawn to biological indicators comprising spores selected from Geobacillus stearothermophilus, Bacillus or Clostridium species of 4 to about 1x107 cfu/microliter. The instant invention requires the spores are deposited on the carrier wherein about 95% of the spore deposit resides in a single spore layer not required in the claims of, ‘133, ‘845; however it would have been obvious in view of Raguse to use known methods for single layer deposition as well as methods which would provide for multilayer or stacked spore layers on carriers of biological indicators as claimed. Raguse teach a biological indicator comprising a carrier and a spore deposit on the carrier. They teach that depending on method of deposition, spores distribute differently, either as a monolayer, in clumps, or piled in multilayered structures. When deposited using liquid application of 5x107 spores, spores at the rim (perimeter) of the deposited liquid droplet leads to a number of overlapping multilayered spore patterns (p. 2034, Results section 1st parag.). They find that spray deposition results in exclusively a spore monolayer with an even distribution across the carrier, while when deposited using liquid application of 5x107 spores, spores at the rim (perimeter) of the deposited liquid droplet leads to a number of overlapping multilayered spore pattern (p. 2034, Results section 1st parag.).  They teach that liquid spot inoculation often leads to stacked deposition of spores at the edges (P. 2035, whole page, p. 2036, whole page). They teach that spore clusters or layers influences sterilization results by shielding spores from treatments (intro, p. 2031, 2nd parag.-3rd). Raguse teaches deposition of spores as an inoculum of spores in water to form the spore deposit and dried onto the carrier (p. 2033, preparation of aerosol-deposited spores and Preparation of liquid-deposited spores, 1st and 2nd full parag.). Raguse teach that spores arrange in multilayer structures as the spores in the lower layers are shielded from the damaging effects of 7 spores reveled an abundance of spores at the rim of the deposited droplet having significant number of overlapping spores. Raguse teaches that spore aggregation results from fluid evaporation leading to a stacked deposition at the edges of the drop, which is known as the coffee-ring effect (p. 2035, whole page). Therefore, regarding Raguse, before the effective filing date of the claimed invention, one of ordinary skill in the art would have had a reasonable expectation of successfully achieving a spore deposition as claimed, i.e. wherein about 70-95% of the central region area of the spore deposit comprises spores residing in a single spore layer and the peripheral region of the area of the spore deposit residing in a stacked configuration depending on the deposition method used in view of the teachings of Raguse. The limitation of the inoculum forming a perimeter upon being deposited on the carrier and prior to being dried is spread to extend the perimeter is taken to be inherent to placing a liquid drop of the spore deposit onto the carrier. While Raguse does not teach the drop/inoculum volume of about 10-20 microliters or the limitations of claim 11.
Franciskovich (US’362) teach a biological indicator comprising a carrier inoculated with a test microorganism selected from spores of Bacillus, Clostridia or Geobacillus particularly Geobacillus stearothermophilus (col. 6, lines 19-35). Regarding claim 8, the carrier is disclosed to comprise paper, metal, glass, ceramics, plastic, membranes or combinations of two or more (col. 4, lines 26-41). Regarding claim 11, the indicator is disclosed to comprise the carrier in a first compartment which is adapted to permit the indicator to be brought into contact with the steam/sterilization medium during sterilization and a second compartment containing the incubation/growth medium 
Regarding claim 1 limitations drawn to inoculum/drop volume and concentrations, Franciskovich teach the carrier to be inoculated with the test organism by preparing an aqueous water suspension comprising the organism spores, wherein the spores are present as a concentration ranging from 105-1010 cfu/mm (col. 7, lines 42-52). The spore suspension is placed on the carrier and allowed to dry (col. 7, lines 45-64) and the carrier supports 104-107 cfu/mm (col. 7, lines 60-63), thus falling within applicants claimed range of 106-108 cfu. Franciskovich teach depositing an aliquot of 7 microliters (taken to be 1 drop of 7 microliter volume) having a population of greater than 108 cfu on the carrier (see, ex. 1, for example, ‘US362, US’845, US’389, US’133). Franciskovich (US’624 and US’239) also teaches depositing a 10 microliter drop of 108 cfu/ml on the carrier (ex. 4). The disclosed 7 microliters is taken to be about 10 as claimed. They also teach that the inoculum may be prepared by one of ordinary skill in the art to yield a desired number of spores per aliquot, thus the inoculum volume is a result effective variable which may be optimized by routine optimization.  


Claims 1, 8, 11, 30-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 28, 30, 32 of copending Application No. 15005182 (reference application) in view of Raguse et al. (Applied Env. Micro., 2016, IDS) and  Franciskovich (US8071362, US8043845, US8173389 and US8372624, US8895239, US8283133).

The inventions are drawn to biological indicators comprising spores selected from Geobacillus stearothermophilus, Bacillus or Clostridium on a carrier having a number of spores on the carrier in the range from 1x103 to about 1x106 cfu/microliter. The instant invention requires the spores are deposited on the carrier wherein about 95% of the spore deposit resides in a single spore layer not required in the claims of US’182; however it would have been obvious in view of Raguse to use known methods for single layer deposition as well as methods which would provide for multilayer or stacked spore layers on carriers of biological indicators as claimed. Raguse teach a biological indicator comprising a carrier and a spore deposit on the carrier. They teach that depending on method of deposition, spores distribute differently, either as a monolayer, in clumps, or piled in multilayered structures. When deposited using liquid application of 5x107 spores, spores at the rim (perimeter) of the deposited liquid droplet leads to a number of overlapping multilayered spore patterns (p. 2034, Results section 1st parag.). They find that spray deposition results in exclusively a spore monolayer with an even distribution across the carrier, while when deposited using liquid application of 5x107 spores, spores at the rim (perimeter) of the deposited liquid droplet leads to a number of overlapping multilayered spore pattern (p. 2034, Results section 1st parag.).  They teach that liquid spot inoculation often leads to stacked deposition of spores at the edges (P. 2035, whole page, p. 2036, whole page). They teach that spore clusters or layers influences sterilization results by shielding spores from treatments (intro, p. 2031, 2nd parag.-3rd). Raguse teaches deposition of spores as an inoculum of spores in water to form the spore deposit and dried onto the carrier (p. st and 2nd full parag.). Raguse teach that spores arrange in multilayer structures as the spores in the lower layers are shielded from the damaging effects of sterilization methods (p. 2034, Results section).  Raguse finds that liquid deposition of 5x107 spores reveled an abundance of spores at the rim of the deposited droplet having significant number of overlapping spores. Raguse teaches that spore aggregation results from fluid evaporation leading to a stacked deposition at the edges of the drop, which is known as the coffee-ring effect (p. 2035, whole page). Therefore, regarding Raguse, before the effective filing date of the claimed invention, one of ordinary skill in the art would have had a reasonable expectation of successfully achieving a spore deposition as claimed, i.e. wherein about 70-95% of the central region area of the spore deposit comprises spores residing in a single spore layer and the peripheral region of the area of the spore deposit residing in a stacked configuration depending on the deposition method used in view of the teachings of Raguse. The limitation of the inoculum forming a perimeter upon being deposited on the carrier and prior to being dried is spread to extend the perimeter is taken to be inherent to placing a liquid drop of the spore deposit onto the carrier. While Raguse does not teach the drop/inoculum volume of about 10-20 microliters or the limitations of claim 11.
Franciskovich (US’362) teach a biological indicator comprising a carrier inoculated with a test microorganism selected from spores of Bacillus, Clostridia or Geobacillus particularly Geobacillus stearothermophilus (col. 6, lines 19-35). Regarding claim 8, the carrier is disclosed to comprise paper, metal, glass, ceramics, plastic, membranes or combinations of two or more (col. 4, lines 26-41). Regarding claim 11, 
Regarding claim 1 limitations drawn to inoculum/drop volume and concentrations, Franciskovich teach the carrier to be inoculated with the test organism by preparing an aqueous water suspension comprising the organism spores, wherein the spores are present as a concentration ranging from 105-1010 cfu/mm (col. 7, lines 42-52). The spore suspension is placed on the carrier and allowed to dry (col. 7, lines 45-64) and the carrier supports 104-107 cfu/mm (col. 7, lines 60-63), thus falling within applicants claimed range of 106-108 cfu. Franciskovich teach depositing an aliquot of 7 microliters (taken to be 1 drop of 7 microliter volume) having a population of greater than 108 cfu on the carrier (see, ex. 1, for example, ‘US362, US’845, US’389, US’133). Franciskovich (US’624 and US’239) also teaches depositing a 10 microliter drop of 108 cfu/ml on the carrier (ex. 4). The disclosed 7 microliters is taken to be about 10 as claimed. They also teach that the inoculum may be prepared by one of ordinary skill in the art to yield a desired number of spores per aliquot, thus the inoculum volume is a result effective variable which may be optimized by routine optimization.  


Claims 1, 8, 11, 30-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 10-12, 23, 24 of copending 
The inventions are drawn to biological indicators comprising spores selected from Geobacillus, Bacillus or Clostridium on a carrier having a number of spores on the carrier in the range from 1x103 to about 1x106 cfu/microliter. The instant invention requires the spores are deposited on the carrier wherein about 95% of the spore deposit resides in a single spore layer not required in the claims of US’870; however it would have been obvious in view of Raguse to use known methods for single layer deposition as well as methods which would provide for multilayer or stacked spore layers on carriers of biological indicators as claimed. Raguse teach a biological indicator comprising a carrier and a spore deposit on the carrier. They teach that depending on method of deposition, spores distribute differently, either as a monolayer, in clumps, or piled in multilayered structures. When deposited using liquid application of 5x107 spores, spores at the rim (perimeter) of the deposited liquid droplet leads to a number of overlapping multilayered spore patterns (p. 2034, Results section 1st parag.). They find that spray deposition results in exclusively a spore monolayer with an even distribution across the carrier, while when deposited using liquid application of 5x107 spores, spores at the rim (perimeter) of the deposited liquid droplet leads to a number of overlapping multilayered spore pattern (p. 2034, Results section 1st parag.).  They teach that liquid spot inoculation often leads to stacked deposition of spores at the edges (P. 2035, whole page, p. 2036, whole page). They teach that spore clusters or layers influences sterilization results by shielding spores from treatments (intro, p. 2031, 2nd parag.-3rd). st and 2nd full parag.). Raguse teach that spores arrange in multilayer structures as the spores in the lower layers are shielded from the damaging effects of sterilization methods (p. 2034, Results section).  Raguse finds that liquid deposition of 5x107 spores reveled an abundance of spores at the rim of the deposited droplet having significant number of overlapping spores. Raguse teaches that spore aggregation results from fluid evaporation leading to a stacked deposition at the edges of the drop, which is known as the coffee-ring effect (p. 2035, whole page). Therefore, regarding Raguse, before the effective filing date of the claimed invention, one of ordinary skill in the art would have had a reasonable expectation of successfully achieving a spore deposition as claimed, i.e. wherein about 70-95% of the central region area of the spore deposit comprises spores residing in a single spore layer and the peripheral region of the area of the spore deposit residing in a stacked configuration depending on the deposition method used in view of the teachings of Raguse. The limitation of the inoculum forming a perimeter upon being deposited on the carrier and prior to being dried is spread to extend the perimeter is taken to be inherent to placing a liquid drop of the spore deposit onto the carrier. While Raguse does not teach the drop/inoculum volume of about 10-20 microliters or the limitations of claim 11.
Franciskovich (US’362) teach a biological indicator comprising a carrier inoculated with a test microorganism selected from spores of Bacillus, Clostridia or Geobacillus particularly Geobacillus stearothermophilus (col. 6, lines 19-35). Regarding 
Regarding claim 1 limitations drawn to inoculum/drop volume and concentrations, Franciskovich teach the carrier to be inoculated with the test organism by preparing an aqueous water suspension comprising the organism spores, wherein the spores are present as a concentration ranging from 105-1010 cfu/mm (col. 7, lines 42-52). The spore suspension is placed on the carrier and allowed to dry (col. 7, lines 45-64) and the carrier supports 104-107 cfu/mm (col. 7, lines 60-63), thus falling within applicants claimed range of 106-108 cfu. Franciskovich teach depositing an aliquot of 7 microliters (taken to be 1 drop of 7 microliter volume) having a population of greater than 108 cfu on the carrier (see, ex. 1, for example, ‘US362, US’845, US’389, US’133). Franciskovich (US’624 and US’239) also teaches depositing a 10 microliter drop of 108 cfu/ml on the carrier (ex. 4). The disclosed 7 microliters is taken to be about 10 as claimed. They also teach that the inoculum may be prepared by one of ordinary skill in the art to yield a desired number of spores per aliquot, thus the inoculum volume is a result effective variable which may be optimized by routine optimization.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 8, 9, 11, 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raguse et al. (Applied Env. Micro., 2016, IDS) in view of EP2014762 . 

Raguse teach a biological indicator comprising a carrier and a spore deposit on the carrier. They teach that depending on method of deposition, spores distribute differently, either as a monolayer, in clumps, or piled in multilayered structures. When deposited using liquid application of 5x107 spores, spores at the rim (perimeter) of the deposited liquid droplet leads to a number of overlapping multilayered spore patterns (p. 2034, Results section 1st parag.).  They teach that the uniform monolayer deposition improves biological indicators (abstract, intro. 2nd parag., p. 2034, Results section, 1st and 2nd parag.).  Regarding claims 8 and 9, they teach plastic and glass carriers, i.e. a hydrophobic substrate, having spores of Bacillus subtilis suspended in water deposited thereon (p. 2033, whole page).  They teach the deposition of 1 drop of a 50 microliter inoculum having spores in the range of 106, 107 or 5 x107(preparation of liq-deposited spores p. 2033) on the carrier and dried. They find that spray deposition results in exclusively a spore monolayer with an even distribution across the carrier, while when deposited using liquid application of 5x107 spores, spores at the rim (perimeter) of the deposited liquid droplet leads to a number of overlapping multilayered spore pattern (p. 2034, Results section 1st parag.).  They teach that liquid spot inoculation often leads to stacked deposition of spores at the edges (P. 2035, whole page, p. 2036, whole page). They teach that spore clusters or layers influences sterilization results by shielding spores from treatments (intro, p. 2031, 2nd parag.-3rd). Raguse teaches deposition of spores as an inoculum of spores in water to form the spore deposit and dried onto the st and 2nd full parag.). Raguse teach that spores arrange in multilayer structures as the spores in the lower layers are shielded from the damaging effects of sterilization methods (p. 2034, Results section).  Raguse finds that liquid deposition of 5x107 spores reveled an abundance of spores at the rim of the deposited droplet having significant number of overlapping spores. Raguse teaches that spore aggregation results from fluid evaporation leading to a stacked deposition at the edges of the drop, which is known as the coffee-ring effect (p. 2035, whole page). Therefore, regarding Raguse, before the effective filing date of the claimed invention, one of ordinary skill in the art would have had a reasonable expectation of successfully achieving a spore deposition as claimed, i.e. wherein about 70-95% of the central region area of the spore deposit comprises spores residing in a single spore layer and the peripheral region of the area of the spore deposit residing in a stacked configuration depending on the deposition method used in view of the teachings of Raguse. They teach that different deposition methods allow for varying distribution of spores on the surface and that monolayers can be formed with some stacked at the periphery due to the coffee-ring effect.  Raguse teaches depositing as a liquid drop and given the teachings of Raguse, one would have a reasonable expectation of achieving the claimed deposit of a single spore layer at the central region with the peripheral residing in a stacked configuration. Further, depending on the amount of spores deposited and method of deposition, one may see more or less of a stacked configuration.  Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art would have had a reasonable expectation of successfully achieving a spore deposition 
Regarding claims 32-33, while Raguse teaches B. subtilis, Raguse does not teach the particular spore species of currently amended claim 32 and 33. 
EP’762 teaches spore deposition on a carrier wherein 90% or more of the indicator spore bacteria adhere to the carrier (0014-0016, 0050).  EP’762 teach that the spore dispersion adhere on the carrier surface without overlapping each other (0016, Fig. 2) and thus allowing the effectiveness of the sterilization to be evaluated (0050). Applicant’s limitation of a single spore layer is interpreted by the Examiner to mean that the spores are not stacked, on top of each other or layered. Thus, the Examiner has interpreted the teachings of EP’762, i.e. spores adhere without overlapping, to mean that the spores are in a single layer.  The carrier and spores are components of a biological indicator wherein the spores are deposited on a carrier (0014-0020). The carrier comprises a plastic (0025). The spores are from Geobacillus stearothermophilus and Bacillus (0042).  They teach the spores in the deposition fluid to be present in amounts from 1x103/µl-1x107/µl (0060). 
Thus, deposition on a carrier which allows for at least 70-95% single layer and the remaining residing in a stacked configuration is disclosed in the prior art, specifically by Raguse and suggested by EP’762, to allow sterilization to be more effective for spores of G. stearothermophilus. Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art would have had a reasonable expectation of successfully achieving a spore deposition as claimed. 


The above references do not teach the drop/inoculum volume of about 10-20 microliters or the limitations of claim 11.

Franciskovich (US’362) teach a biological indicator comprising a carrier inoculated with a test microorganism selected from spores of Bacillus, Clostridia or Geobacillus particularly Geobacillus stearothermophilus (col. 6, lines 19-35). Regarding claim 8, the carrier is disclosed to comprise paper, metal, glass, ceramics, plastic, membranes or combinations of two or more (col. 4, lines 26-41). Regarding claim 11, the indicator is disclosed to comprise the carrier in a first compartment which is adapted to permit the indicator to be brought into contact with the steam/sterilization medium during sterilization and a second compartment containing the incubation/growth medium separate from the indicator during sterilization but permitting the incubation/growth medium to contact the indicator after exposure to steam (col. 2, lines 25-44)
Regarding claim 1 limitations drawn to inoculum/drop volume and concentrations, Franciskovich teach the carrier to be inoculated with the test organism by preparing an aqueous water suspension comprising the organism spores, wherein the spores are present as a concentration ranging from 105-1010 cfu/mm (col. 7, lines 42-52). The spore suspension is placed on the carrier and allowed to dry (col. 7, lines 45-64) and the carrier supports 104-107 cfu/mm (col. 7, lines 60-63), thus falling within 6-108 cfu. Franciskovich teach depositing an aliquot of 7 microliters (taken to be 1 drop of 7 microliter volume) having a population of greater than 108 cfu on the carrier (see, ex. 1, for example, ‘US362, US’845, US’389, US’133). The disclosed 7 microliters is taken to be about 10 as claimed. They also teach that the inoculum may be prepared by one of ordinary skill in the art to yield a desired number of spores per aliquot, thus the inoculum volume is a result effective variable which may be optimized by routine optimization.  
Franciskovich (US’624 and US’239) also teaches depositing a 10 microliter drop of 108 cfu/ml on the carrier (ex. 4), (For ‘624, see col. 2, lines 58-67, col. 3, lines 1-30, col. 5, lines 17-37, col. 6, lines 5-24, col. 9, lines 25-45, 65- col. 10, lines 1 -15, lines 63-67, col. 11, lines 11 -67, col. 12, lines 1 -18, col. 17, lines 30-40, For ‘845 see col. 2, lines 10-48, col. 3, lines 55-col. 4, lines 1-3, 26-40, col. 5, lines 23-67, col. 6, lines 19-35, 58-col. 7, lines 1-13, 42-64, For ‘389 see col. 2, lines 16-53, col. 3, lines 34-67, col. 4, lines 27-43, col. 5, lines 11 -67, col. 6, lines 21 -37, 60-col. 7, lines 1 -15, 45-57, col. 8, lines 1-24, For ‘239 see col. 3, lines 7-20, col. 5, lines 6-26, 51-67, col. 9, lines 58-67, col., 10, lines 1-6, 55-col. 12, For ‘133 see col. 4, lines 1-16, 38-53, col. 49-62, col. 6, lines 1-50, col. 7, lines 1-13, col. 54-67-col. 8, lines 1-22, For ‘845, see col. 2, lines 10-38, col. 3, lines 55-67, col. 4, lines 26-41, col. 5, lines 23-36, 50-67, col. 6, lines 19-67, col. 7, lines 40-64, col. 8, lines 1 -35).
Before the effective filing date of the claimed invention, it was known in the prior art to use the genus and species spores and biological indicators of Franciskovich and EP’762 for sterilization processing and one of ordinary skill in the art would have been motivated to deposit spores onto a carrier of said known biological indicators using the nd parag., p. 2034, Results section, 1st and 2nd parag.).  They teach that spore clusters or layers influences sterilization results by shielding spores from treatments (intro, p. 2031, 2nd parag.-3rd). Raguse teaches deposition of spore monolayers on glass surfaces of biological indicators (p. 2032, 2nd full parag.).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 


Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive. Applicants have amended the claims to include “each drop having a volume in the range from about 10-20 microliters” and the spore deposit having a central and peripheral region.  
Applicant argues that they claimed indicator employs a spore deposit wherein about 70-95% of the spores reside in a single spore layer in the central region and the remainder resides in a stacked configuration at the peripheral region. 
Applicants argue that they provide a solution to an art recognized problem of uncontrolled spore stacking which can protect underneath spores from exposure to the sterilant during sterilization and therefore leading to false positives where underlying spore survive the full cycle of the sterilization process.  Applicant states that the spores . 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue that each of Raguse, Franciskovich and EP’762 do not teach the claimed inoculum volume nor do they teach a spore deposit at a central region having spores in a single spore later and a peripheral region where the spores reside in a stacked configuration. 
The prior art of record, specifically the Franciskovich references, teach applicants new claimed inoculum volume. The spore suspension is placed on the carrier and allowed to dry (col. 7, lines 45-64) and the carrier supports 104-107 cfu/mm (col. 7, lines 60-63), thus falling within applicants claimed range of 106-108 cfu. Franciskovich teach depositing an aliquot of 7 microliters (taken to be 1 drop of 7 microliter volume) having a population of greater than 108 cfu on the carrier (see, ex. 1, for example, ‘US362, US’845, US’389, US’133). The disclosed 7 microliters is taken to be about 10 as claimed. Franciskovich (US’624 and US’239) also teaches depositing a 10 microliter drop of 108 cfu/ml on the carrier (ex. 4). They also teach that the inoculum may be prepared by one of ordinary skill in the art to yield a desired number of spores per aliquot, thus the inoculum volume is a result effective variable which may be optimized by routine optimization.  
nd parag.-3rd). Raguse teach that spores arranged in multilayer structures as the spores in the lower layers are shielded from the damaging effects of sterilization methods (p. 2034, Results section). Raguse teaches deposition for homogeneous deposition of spore monolayers on glass surfaces of biological indicators (p. 2032, 2nd full parag.).  Raguse teaches deposition of spores as an inoculum of spores in water to form the spore deposit and dried onto the carrier (p. 2033, preparation of aerosol-deposited spores and Preparation of liquid-deposited spores, 1st and 2nd full parag.). Raguse finds that liquid deposition of 5x107 spores reveled an abundance of spores at the rim of the deposited droplet having significant number of overlapping spores (p. 2034, Results, section).  Raguse teaches that spore aggregation results from fluid evaporation leading to a stacked deposition at the edges of the drop, which is known as the coffee-ring 
Regarding EP’762, applicant argues that they do not teach spore deposit of about 70-95% as a single spore layer and the remainder in a stacked configuration. EP’762 teaches spore deposition on a carrier wherein 90% or more of the indicator spore bacteria adhere to the carrier in a linear fashion without overlapping (0014-0016, 0050, 0054).  The carrier and spores are components of a biological indicator wherein the spores are deposited on a carrier (0014-0020). The carrier comprises a plastic (0025). The spores are from Geobacillus stearothermophilus and Bacillus (0042).  They teach the spores in the deposition fluid to be present in amounts from 1x103/µl-1x107/µl (0060).  The Examiners position over EP’762 is the same as that over Raguse.  Before the effective filing date of the claimed invention, one of ordinary skill in the art would have had a reasonable expectation of successfully achieving a spore deposition as claimed depending on the deposition method used in view of the teachings of Raguse and EP’762. They teach that a deposition method allow for distribution of spores on the surface and that monolayers can be formed with some overlap possible. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632